 

Case: 1:20-cv-01033 Document #: 4 Filed: 02/11/20 Page 1 of 4 PagelD #:20 WM

[If you need additional space for ANY section, please attach an additional sheet and reference reed E D

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS FEB 11 20204¢

THOMAS G. BRUTON

was a ee Ay 2.
Plaintifi(s) “2-0-4 O-b 41 SERS UgaysERICT cour

v. vfs Judge Edmond E. Chang
liertewant i dit. Magistrate Jeffrey Cole
Defendant(s) cher - h Je Tr her SOW PC7

Nee ee OS

MOTION FOR ATTORNEY REPRESENTATION
(NOTE: Failure to complete all items may result in the denial of this motion.)

—_—T (}4 :
1 L_Qyreny C12 , declare that I am the (check appropriate box)

~ f
plaintiff [1 defendant in this case and that I am unable to afford the services of an attorney. I
hereby ask the Court for an attorney to represent me in this case.

 

2. Ideclare that I have contacted the following attorneys/organizations seeking representation:
(NOTE: This item must be completed.)

Jeel Slaxmoert, 200 8. Mithigost Av & gorite 201 Chigaao, Tilireis Sobe4,
(oeoyt loevy, ZU, Aloercleen 3t; 2b Sear, Cliwqo, LU bobol

but I have been unable to find an attorney because:

They are Tie lousy sith corrent cose Look,

3. I declare that (check all that apply):
(Now:)

= I am not currently represented by an attorney requested by the Court in any federal criminal or

civil case.
OR

a) I am currently represented by an attorney requested by the Court ina federal criminal or civil
case. The case is described on the back of this page.

(Earlier:)
[| J have not previously been represented by an attorney requested by the Court in any federal

criminal or civil case.
OR

re | have previously been represented by an attorney requested by the Court ina federal criminal or
civil case. The case is described on the back of this page.

4, J] declare that (check‘one):

I have attached an original Application for Leave to Proceed In Forma Pauperis detailing my
financial status.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
 

Case: 1:20-cv-01033 Document #: 4 Filed: 02/11/20 Page 2 of 4 PagelD #:21

[If you need additional space for ANY section, please attach an additional sheet and reference that section]
L} Ihave previously filed an Application for Leave to Proceed Jn Forma Pauperis in this case, and
it is still true and correct.

OO Thave previously filed an Application for Leave to Proceed Jn Forma Pauperis in this case.
However, my financial status has changed and I have attached an Amended Application to
Proceed Jn Forma Pauperis to reflect my current financial status.

5. (1 Idectare that my highest level of education is (check one):
L] Grammar school {_] Some high schoo! C High school graduate
(S-some college C) College graduate C) Post-graduate

6. LJ Ideclare that my ability to speak, write, and/or read English is limited because English is not my
primary language. (Check only if applicable.)

7. (J I declare that this form and/or other documents in this case were prepared with the help of an
attorney from the U:S. District Court Pro Se Assistance Program. (Check only if applicable.)

 

 

 

 

8. I declare under penalty of perjury that the foregoing is true and correct.
Beret LZ, Aol Te Taceae Cook Cornity Jot, RO. Box CRACCR
Movant’s Sighature / Street Address
[-AT-RO Chiao, 10, bobof
Date City, State, Zip

Other cases in which an attorney requested by this Court has represented me:

 

Case Name: (bho Vi bpoercon ct al, Case No.: [S-Cv- 0333S
& «ff Je.
Attomey’sName: {,)ildiza J. Secriflla The case is still pending: Yes X No

The appointment was limited to settlement assistance: Yes No X

ND. ae

 

Case Name: Lorry Of Vs leo Veger Case No.: HLA t

I
Attorney’s Name: binber Cast, Mer The case is still pending: Yes No Xe

 

 

 

The appointment was limited to settlement assistance: Yes___ No K

Case Name: Case No.:

Attorney’s Name: The case is still pending: Yes = No_
The appointment was limited to settlement assistance: Yes _ No

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
Case: 1:20-cv-01033 Document #: 4 Filed: 02/11/20 Page 3 of 4 PagelD #:22

Taft/

William J. Serritella, Jr.

Direct Dial: (312) 840-4396 111 East Wacker Drive, Suite 2800 / Chicago, Illinois 60601
E-Mail: wserritella@taftlaw.com Tel: 312.527.4000 / Fax: 312.527.4011

www.taftlaw.com
Reference No. ORO40 PBOO1
September 11, 2019

EF 240 455 O7b US

Mr. Tommy Ortiz (Booking No. 20170720030)
P.O. Box 089002
Chicago, Illinois 60608

Re: = Ortiz v. Epperson et al.
Case No. 18-cv-03385, N.D. IIL.

Dear Mr. Ortiz,

I have been appointed by the Court to represent you in the above captioned matter. [, along
with two other attorneys at my firm, are currently reviewing all of the pleadings and documents
that have been filed to date. The Court has set a status date for October 15, 2019, at9:30 a.m. We
will appear on your behalf on that date. We would like to meet with you during the week of
September 23, 2019 in advance of the status hearing.

Sincerely,

TAFT STETTINIUS & HOLLISTER LLP

Witliefa I. Serzitella, Ir:

WJS:ALY
25842607.1

Taft Stettinius & Hollister LLP Chicago / Cincinnati / Cleveland / Columbus / Dayton / Indianapolis / Northern Kentucky / Phoenix
Case: 1:20-cv-01033 Document #: 4 Filed: 02/11/20 Page 4 of 4 PageID #:23

Law OFFICES ————_____-

KENNETH N. FLAXMAN P.C.

 

November 20, 2019

Tommy Ortiz
20170720030

P.O. Box 089002
DIV08-3F-D4-3_X
Chicago, Illinois 60608

Re: Your Letters
Dear Mr. Ortiz:

Thanks for responding to my letter. I have reviewed your letters and some material
about your case from the Jail. Unfortunately, my firm is too busy to represent you.
This is not because your claims lack merit, but rather because we are completely
overloaded with other work.

If you decide to ask a court to recruit a lawyer for you, you may submit this letter to
the court to demonstrate that you have tried to get a lawyer yourself.

Sincerely,

oel Flaxmian

Kenneth N. Flaxman (312) 253-7189 —knf@kenlaw.com Joel A. Flaxman (312) 253-7207 jaf@kenlaw.com

 

200 South Michigan Ave, Suite 201, Chicago, Illinois 60604 © T:(312) 427-3200 © F:(312) 427-3930 ¢ www.kenlaw.com
